Citation Nr: 0800142	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-35 867A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as secondary to herbicide 
exposure.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Honolulu, 
Hawaii RO.  


FINDINGS OF FACT

1. The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, to 
include Korea, and there is no evidence that the veteran was 
otherwise exposed to herbicides.

2. Exposure to herbicides, to include Agent Orange, is not 
demonstrated and may not be presumed.

3. CLL was not manifested during the veteran's active service 
or within one year thereafter; and is not shown to be related 
to his service.


CONCLUSION OF LAW

Service connection for CLL is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  February 2004, (and updating) 
September 2005, September 2006, and July 2007 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the September 2006 
letter informed the veteran of disability rating and 
effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination or 
medical opinion because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the veteran's 
CLL may be associated with his service, an examination to 
secure a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The RO did attempt to assist in verifying 
the claimed herbicide exposure in Japan; those efforts will 
be addressed in the below analysis.  

The veteran has not identified any pertinent evidence that 
remains outstanding and in an October 2007 statement 
indicated that he did not have any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

The veteran's service personnel records reflect that he 
served as a translator between December 1967 and April 1970 
in Chitose, Japan.  

He alleges his CLL is a result of herbicide exposure while 
serving in Japan.  He submitted textual evidence showing that 
herbicides and dioxins were used by Japan during the 1960s 
and 1970s.  

The veteran's SMRs, including his November 1969 separation 
examination report, are silent for complaints, findings, 
treatment, or diagnosis relating to CLL.  

Private treatment records from Dr. D.W.M. document that CLL 
was diagnosed in October 2003.  

In April 2007, the RO submitted a request to the Compensation 
and Pension Service (C&P Service) for a review of the 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  C&P Service responded that neither Chitose, Japan, 
nor any other site in Japan, was included on the DoD's list 
of sites where herbicide/ Agent Orange use or testing has 
been acknowledged.  C&P Service advised further that for 
claims where alleged herbicide location or dates are not on 
the DoD list, a request should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to corroborate 
the veteran's claimed exposure; the request should include 
dates of claimed herbicide exposure limited to a 60-day time 
frame.  In July 2007, VA sent a letter to the veteran 
requesting this information.  

In an August 2007 statement, the veteran contended that as he 
served for over 27 months in Japan and had previously 
supplied textual information showing that dioxins were used 
by Japan during the 1960s and 1970s he should not be required 
to give the exact date and time of his claimed herbicide 
exposure; instead, he should be afforded the same 
presumptions as those who served in the Republic of Vietnam 
during that same time period.

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In addition, the DoD has determined that 
Agent Orange was used along the Korean DMZ from April 1968 to 
July 1969; veterans assigned to one of the units listed as 
being at or near the Korean DMZ during that time period are 
also presumed to have been exposed to herbicide agents.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence, nor has the veteran claimed, that he 
served in Vietnam or any other designated area where the 
service department has determined that herbicides were 
present, to include Korea.  Specifically, his service 
personnel records fail to reflect permanent or temporary 
assignments to Vietnam or Korea.  Rather, such records show 
that he had foreign service in Chitose, Japan from December 
1967 to April 1970.  

Moreover, there is no evidence that the veteran was otherwise 
exposed to herbicide agents, to include Agent Orange, during 
his military service.  Although he has submitted textual 
evidence showing that dioxins were used by Japan during the 
1960s and 1970s, they are not dispositive of herbicide 
exposure.  Notably, they do not document definitively that 
herbicides were used in Chitose, Japan or that the veteran 
was directly exposed to such herbicides.

An attempt (following specified procedure) was made to verify 
herbicide exposure alleged by the veteran.  Specifically, the 
RO requested that C&P Service determine whether Chitose, 
Japan, or any other site in Japan, was included on the DoD's 
list of herbicide operations.  When that request yielded 
negative results, an attempt was made to corroborate 
herbicide exposure through the JSRRC.  In this regard, in 
July 2007, VA requested that the veteran provide the specific 
dates of exposure, limited to a 60-day time period.  In his 
August 2007 response, the veteran declined to provide this 
information.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
the burden was on the veteran to cooperate and he did not, VA 
was unable to continue corroborating herbicide exposure 
through the JSRRC.  

The veteran argues that because it is known that herbicide 
and toxins were used by Japan during the 1960s and 1970s, 
veterans who served in Japan during that time period should 
be afforded the same presumptive service connection for 
diseases associated with exposure to certain herbicide agents 
as those who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975.  However, the Board is bound 
by, and has no authority to expand on, limitations set by 
governing law and regulations.  See 38 U.S.C.A. § 7104.
 
As there is no evidence in the record that the veteran served 
in Vietnam and was exposed to an herbicide agent, to include 
Agent Orange, during military service, the presumptive 
provisions of 38 U.S.C.A. § 1116 (for disabilities due to 
herbicide exposure) do not apply.  Under Combee, the veteran 
may still establish service connection for herbicide exposure 
with proof of direct causation.  However, as discussed above, 
it is not positively shown that he was exposed to herbicides 
while serving in Japan.  Combee, 34 F.3d at 1042.  
Furthermore, there is no competent evidence that CLL was 
manifested in the veteran's first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 also do not apply.  

To establish service connection for CLL under these 
circumstances, the veteran must show affirmatively that the 
disease is related to his active service.  His SMRs, 
including his November 1969 separation examination report, 
are silent for complaints, findings, treatment or diagnosis 
of CLL.  Postservice private treatment records show that CLL 
was diagnosed in October 2003, almost 33 years after service.  
Such a lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding that his 
current CLL is related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's CLL and his service.  
The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), 
VA has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  Here, 
the veteran has not submitted any clinical or textual medical 
evidence suggesting that his CLL might be related to his 
service.  Private treatment records associated with the 
claims file only note the diagnosis of CLL and report ongoing 
monitoring for such disease; there is nothing in the records 
that suggests the veteran's CLL may be related to his 
service.  The veteran's own statements relating his CLL to 
his service (specifically to herbicide exposure therein) are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's CLL is related to his service, and against the 
claim of service connection for CLL.  Accordingly, it must be 
denied.


ORDER

Service connection for chronic lymphocytic leukemia is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


